Title: To James Madison from Tench Coxe, 6 November 1803
From: Coxe, Tench
To: Madison, James



(private.)
Sir
Phila. Novr. 6. 1803
The great importance of the Florida and Louisiana Business has occasioned me to trouble you with some extracts from a considerable french Geographical work of 1741, which was reprinted in 10 or 12 Volumes 1767, after the French Cession of Louisiana. I believe the Spaniards in office here are very uneasy at the expressions in the report of the Comme. of the Reps. lately made public with respect to the acquisition of Florida by purchase or conquest—and that they couple with that the speech about the road to Mexico, on the floor, a year or two since. I am satisfied they are uneasy about the Situation of Cuba, if Florida becomes our property. They are also uneasy about other Boundaries. There are floating hints of our retiring from part of the West side of the Mississippi, and holding Louisiana and part perhaps all of Florida, and having the fifteen Millions reimbursed us. The importance of the Florida ports are said to be highly estimated in Spain and France. Tis hinted that France has sold her claim on the US. and does not concern herself about the delivery of the Country by Spain to her & her to us. This may be to induce us to make a treaty of Boundaries, cession and purchase with Spain, which will settle the whole matter satisfactorily.
These are loose and imperfect hints, which you will recieve as such, and they are the more freely thrown out because your body of information will enable you to check whatever in them may be erroneous or unfounded. I should not infer that there would be any difficulty as to New Orleans & the River.
The Situation of the Spanish Money at la Vera Cruz would induce them to pay largely in that Treasure for an Object they desired, if it were recd. there by us, and brought away at our expence & risk. It has occurd to me as a thing practicable in our frigates under insurance. I have the Honor to be, sir, yr. respectful h. Servant
Tench Coxe
 

   
   RC and enclosure (DLC). For enclosure, see n. 1.



   
   Coxe enclosed a three-page summary (docketed by JM: “boundaries of Louisiana”) of the boundaries of Louisiana as given in the seven-volume third edition of Nicolas Lenglet Dufresnoy’s Méthode pour étudier la géographie, published in Paris in 1741 and 1742. The ten-volume fourth edition was printed in Paris in 1768.



   
   For the 12 Jan. 1803 secret report on the bill authorizing an appropriation of $2 million “to defray any expenses which may be incurred in relation to the intercourse between the United States and foreign nations,” which discussed the acquisition of the Floridas, see Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 370–74. On 22 Oct. 1803 the House removed the injunction of secrecy and ordered the report printed (ibid., 8th Cong., 1st sess., 383–85).



   
   JM sent Jefferson the following undated note, presumably at this time: “7 vols. of the Statistical work on France referred to by Mr. C are in the office of State. No order of Aug. 26. 1793. has been found. Mr. C. probably mistakes for it, that of June 8 1793, which has been generally considered as the first sweeping order. There was an order of Aug. 6. 1794. which was of minor importance” (DLC: Jefferson Papers; filed at the end of 1794).


